Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 19, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  160201                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JOSEPH WHITE,                                                                                        Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160201
                                                                    COA: 348605
                                                                    Wayne CC: 11-011126-CZ
  DETROIT EAST COMMUNITY MENTAL
  HEALTH, MARILYN SNOWDEN, SHIRLEY
  CALHOUN, DORIS STERRETT, and
  GATEWAY COMMUNITY HEALTH
  PROVIDER,
            Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 5, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 19, 2019
           p1118
                                                                               Clerk